Gilbert, J.,
dissenting. On the authority of Gulf Paving Co. v. Atlanta, 149 Ga. 114 (99 S. E. 374), and Howell v. State, 153 Ga. 201 (111 S. E. 675), I am of the opinion that the Court of Appeals, and not this court, has jurisdiction of the case. The majority hold that jurisdiction must be entertained by this court, because construction of a clause of the constitution is involved. The case is before us on the filing of an affidavit of illegality to a tax levy. It is admitted that no act of the legislature is attacked on constitutional grounds. In the opinion of the majority the constitutionality of the act of 1921 is ruled upon, but that question is nowhere raised in the affidavit of illegality. I do not think that the majority will so insist. On the other hand, I am of the opinion that the ruling is made merely by way of argument. It is insisted by the majority that a constitutional provision is drawn in question by reason of the fact that a ground of the illegality alleges that the tax levy for the school district is 17 mills on the dollar, which, under the constitutional limitation, is excessive to the amount of 12 mills. Article 8, section 4, paragraph 1 (Civil Code of 1910, § 6579), as amended by act of 1919, ratified in 1920. In my opinion this does not call for a construction of the constitution. Indeed, the meaning is unambiguous and unquestioned in so far as the affidavit of illegality is concerned. The contention is merely that the amount of the tax levy for the school district exceeds the amount allowed under the constitution.
For these reasons, I think the case should have been transferred to the Court of Appeals. I am authorized to say that Mr. Justice Atkinson concurs in this view, and therefore he can neither concur in nor dissent from the judgment of affirmance. It is my opinion that the judgment is erroneous, and not supported by any case decided by this court in which six Justices concurred. On the other hand, in my opinion, there are controlling authorities which would require a contrary ruling. I therefore dissent from the ruling made on the controlling question whether the tax levy was excessive, for the reasons stated in the dissenting opinion in Stapleton v. Martin, 164 Ga. 336 (supra), where citations of authorities will be found. It is pertinent to state that the tax levy does not *374itself indicate that any part of the tax is levied for the purpose of paying interest on bonds or creating a sinking-fund to retire bonds. It merely levies a tax “on the property embraced in the Colbert School District.”
Hines, J., concurs in the result.